Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 and 15-20 are objected to.
Claims 1, 15, and 16 objected to because of the following informalities:  It is unclear what it means for the power source to be "external" (e.g., external to the HVAC system, external to the vehicle, etc.). For the purpose of examination, the Examiner interprets this to mean external to the vehicle..  Appropriate correction is required.
Additionally, due to their dependence on claims 1 and 16, claims 2-11 and 17-20 are also objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “energy storage device,” “control system,” and “control module” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Particularly, based on the specification, the Examiner interprets the “energy storage device” to be one or more batteries, the “control system” to be a plurality of microprocessor units, and the “control module” to be an individual microprocessor unit. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurvich (U.S. Patent Publication No. 20210380281) in view of Flick (U.S. Patent Publication No. 20100019048).
Regarding claim 1, Gurvich teaches a method (method 100), comprising: while…responsive to receiving a request (while Gurvich makes no reference to the manner of receiving a request, the portable disinfecting apparatus 300 of Gurvich must inherently include some means of receiving a request in order to start a disinfecting operation.  For instance the powering and activating of the cleaning mode can reasonably be interpreted as such a request) for cleaning an interior (the interior space of the vehicle in FIG. 2A) of a vehicle (step 106, the portable disinfecting apparatus 300 cleans the interior of a vehicle using heat to kill viruses and bacteria), operating an electric heater (heated air generator 304, which may be electric, paragraph 48) of a heating, ventilation, and air- conditioning (HVAC) system (the portable disinfecting apparatus 300) to heat the interior above an upper threshold temperature for a first threshold duration (paragraph 38, the portable disinfecting apparatus 300 heats the interior to a critical temperature for a critical period of time).  
Gurvich fails to teach receiving power from an external power source… and heating the interior above an upper threshold temperature for a first threshold duration using the power received from the external power source.
However, Flick teaches receiving power from an external power source (external power source 37)… and heating the interior above an upper threshold temperature for a first threshold duration using the power received from the external power source (in the combination described below, the disinfecting operations of Gurvich are powered by the external power source 37, as stated in paragraph 64).
It would be obvious to modify the method of Gurvich by using the teachings of Flick so that the portable disinfecting apparatus 300 of Gurcich receives power from the external power source 37 of Flick. It would be obvious to one of ordinary skill in the art to combine Gurvich and Flick as such so as to provide an independent power source (e.g., an electrical grid or another power source that is unlikely to run out), so that the portable disinfecting apparatus 300 can operate without using battery lie unnecessarily.
Regarding claim 3, the combined method of Gurvich and Flick teaches operating the electric heater of the HVAC system to heat the interior above the upper threshold temperature for the first threshold duration comprises flowing hot air from the HVAC system to the interior (Gurvich, the portable disinfecting apparatus 300 provides hot air into an interior space of a vehicle), and a temperature of the hot air is greater than when provided for climate control (Gurvich, paragraph 36, the heat provided during a disinfecting operation may reach at least 165 degrees, which is far above any temperature a normal climate control system would maintain).  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurvich and Flick as applied to claims 1 and 5 above, and further in view of Gutowski et al. (U.S. Patent No. 10611214; hereinafter, Gutowski).
Regarding claim 2, the combined method of Gurvich and Flick teaches operating the electric heater of the HVAC system to heat the interior above the upper threshold temperature for the first threshold duration includes generating a first portion of heat provided to the interior via the electric heater (the heated air generator 304, which may be an electric heater, paragraph 48). 
The combined method of Gurvich and Flick fails to teach operating the electric heater of the HVAC system to heat the interior above the upper threshold temperature for the first threshold duration includes generating a second, remaining portion of the heat via an engine of the vehicle.  
However, Gutowski teaches operating the electric heater of the HVAC system to heat the interior above the upper threshold temperature for the first threshold duration includes generating a second, remaining portion of the heat via an engine of the vehicle (air is heated using heat from the engine 33, col. 3, ll. 44-52).  
It would be obvious to modify the method of Gurvich by using the teachings of Flick and Gutowski so that the portable disinfecting apparatus 300 of Gurvich receives heat from the engine 33 of Gutowski, which, in this combination, would be the engine of the vehicle of Gurvich. It would be obvious to one of ordinary skill in the art to combine the references as such because it would increase efficiency of the system by utilizing heat from the engine to assist the heated air generator 304 of Gurvich (this is suggested by Gutowski, col. 3, ll. 53-67, col. 4, ll. 29-45).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurvich and Flick as applied to claims 1 and 5 above, and further in view of Kava et al. (U.S. Patent Publication No. 20170057322; hereinafter, Kava).
Regarding claim 4, the combined method of Gurvich and Flick teaches operating the electric heater of the HVAC system to heat the interior above the upper threshold temperature for the first threshold duration is further responsive to an indication the vehicle is unoccupied (Gurvich, step 104, where the vehicle is emptied of all people before the disinfecting operation can begin).
The combined method of Gurvich and Flick fails to teach operating the electric heater of the HVAC system to heat the interior above the upper threshold temperature for the first threshold duration is further responsive to an indication the vehicle is parked, and an indication vehicle doors and windows are closed.   
However, Kava teaches operating the electric heater of the HVAC system to heat the interior above the upper threshold temperature for the first threshold duration is further responsive to an indication the vehicle is parked (at step 102, the system checks to see if all windows and doors of the vehicle are closed before adjusting an HVAC setting), and an indication vehicle doors and windows are closed (at step 110, the system checks to see if a vehicle is parked before adjusting an HVAC setting).   
It would be obvious to modify the method of Gurvich using the teachings of Flick and Kava so that the previously combined apparatus of Gurvich and Flick so that the method 100 includes a step of checking to see if the vehicle is parked and all windows and doors are closed before performing a disinfecting operation. It would be obvious to one of ordinary skill in the art to combine the references as such because the interior of the vehicle can be heated more efficiently if the interior is sealed (i.e., no conditioned air is escaping through an opening). Furthermore, motion of the vehicle may disconnect the portable disinfecting apparatus 300 of Gurvich from the external power source 37 of Flick. Therefore, ensuring that the vehicle is parked would be advantageous for the process, so as to ensure than no mid-process disconnection occurs.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurvich and Flick as applied to claims 1 and 5 above, and further in view of Gerard et al. (U.S. Patent Application No. 20060080007; hereinafter Gerard).
Regarding claim 5, the combined method of Gurvich and Flick fails to teach that the request for cleaning the interior of the vehicle is according to preprogrammed cleaning schedule received via user input.  
However, Gerard teaches that the request for cleaning the interior of the vehicle is according to preprogrammed cleaning schedule received via user input (paragraph 18, a scheduled start time may be set by a user, which can activate an HVAC system to perform a heating operation).
It would be obvious to modify the method of Gurvich with the teachings of Flick and Gerard so that the portable disinfecting apparatus 300 of Gurvich could be preprogrammed to operate at a scheduled time by a user. It would be obvious to combine the references as such so that a user would not have to manually start the cleaning operation if the user desired to perform the operation during a time that the user is unavailable.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurvich and Flick as applied to claims 1, 3, and 5 above, and further in view of Gutowski, Yanagimachi et al. (U.S. Patent Publication No. 20040200228; hereinafter, Yanagimachi) and Kim et al. (U.S. Patent Publication No. 20190184944; hereinafter, Kim).
Regarding claim 6, the combined method of Gurvich and Flick teaches that the HVAC system includes a blower (Gurvich, blower 314) configured to generate air flow through the HVAC system, the electric heater configured to receive the air flow from the blower (Gurvich, the heating element of the heated air generator heats air blown by the blower 314), and delivery ducting fluidically coupling the electric heater to the interior (Gurvich, the vent 312 and air outlet 316 connect the portable disinfecting apparatus 300 to the interior of the vehicle).
The combined method of Gurvich and Flick fails to teach a blend door configured to adjust a ratio of hot air to cold air provided to the delivery ducting, and operating the electric heater of the HVAC system to heat the interior above the upper threshold temperature for the first threshold duration comprises: operating the blower at maximum speed; generating the hot air at the electric heater; flowing the hot air from the electric heater to the interior via the delivery ducting while operating in a floor mode; and setting a position of the blend door to maximize the ratio of the hot air to the cold air provided to the delivery ducting.  
However, Gutowski teaches a blend door (temperature blend door 31) configured to adjust a ratio of hot air to cold air provided to the delivery ducting, and setting a position of the blend door to maximize the ratio of the hot air to the cold air provided to the delivery ducting (the vehicle climate control system would inherently maximize the ratio of the hot air to the cold air to reach a desired interior temperature in as little time as possible).  
Gutowski fails to teach that operating the electric heater of the HVAC system to heat the interior above the upper threshold temperature for the first threshold duration comprises: operating the blower at maximum speed; generating the hot air at the electric heater; flowing the hot air from the electric heater to the interior via the delivery ducting while operating in a floor mode.
However, Yanagimachi teaches that operating the electric heater of the HVAC system to heat the interior above the upper threshold temperature for the first threshold duration comprises: operating the blower at maximum speed (in some situations, the blower unit 4 is operated at a maximum blowing amount, paragraph 40).
Yanagimachi fails to teach that operating the electric heater of the HVAC system to heat the interior above the upper threshold temperature for the first threshold duration comprises: flowing the hot air from the electric heater to the interior via the delivery ducting while operating in a floor mode.
However, Kim teaches that operating the electric heater of the HVAC system to heat the interior above the upper threshold temperature for the first threshold duration comprises: flowing the hot air from the electric heater to the interior via the delivery ducting while operating in a floor mode (FIG. 8 depicts blowing air uring a cleaning mode substantially toward the floor or a vehicle).
It would be obvious to modify the method of Gurvich with the teachings of Flick, Gutowski, Yanagimachi, and Kim so that the portable disinfecting apparatus 300 of Gurvich includes a blend door to control the mixing of hot and cold air, operates the blower 314 at a maximum speed, delivers the hot air through a floor mode (e.g., substantially downward-facing) vent, and operates the blend door to maximize hot air. It would be obvious to one of ordinary skill in the art to combine the references as such because the blend door would allow the portable disinfecting apparatus 300 of Gurvich to more precisely control the temperature of the heated air it produces. Furthermore, operating the blower at maximum speed and operating the blend door to maximize the hot-to-cold-air ratio would allow the portable disinfecting apparatus 300 to raise the temperature of the interior to the desired temperature as quickly as possible. Lastly, blowing the heated air through a substantially downward facing vent would push the heated air toward the floor of the interior, where the coldest air in the room is located. Thus, blowing the heated air through a substantially downward facing vent would increase the efficiency with which the portable disinfecting apparatus 300 heats the interior.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurvich, Flick, Gutowski, Yanagimachi, and Kim as applied to claim 6 above, and further in view of Beaufrere et al. (U.S. Patent Publication No. 20220016957; hereinafter, Beaufrere).
Regarding claim 7, the combined method of Gurvich and Flick teaches, responsive to a temperature of the interior being above the upper threshold temperature for the first threshold duration, operating the HVAC system to gradually reduce the temperature of the interior (the cooling process at step 108).
The combined method of Gurvich and Flick fails to teach operating the HVAC system to gradually reduce the temperature of the interior until one of a lower threshold temperature and a second threshold duration is reached.  
However, Beaufrere teaches operating the HVAC system to gradually reduce the temperature of the interior until one of a lower threshold temperature (the supply air lower temperature limit 141) and a second threshold duration is reached.
It would be obvious to modify the method of Gurvich using the teachings of Flick and Beaufrere so that the cooling operation performed at step 108 of Gurvich ends once a lower temperature threshold has been reached (e.g., the supply air lower temperature limit 141 of Beaufrere). It would be obvious to one of ordinary skill in the art to combine the refrences as such because the system of Gurvich needs an end condition at which to cease the cooling operation, and it makes sense for that end condition to be reaching a lower temperature that is comfortable for a user.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurvich and Flick as applied to claims 1 and 5 above, and further in view of Oomura et al. (U.S. Patent Publication No. 20100326127; hereinafter, Oomura).
Regarding claim 11, the combined method of Gurvich and Flick fails to teach that the electric heater is one of an air-side positive temperature coefficient (PTC) heater and a liquid PTC heater.  
However, Oomura teaches that the electric heater is one of an air-side positive temperature coefficient (PTC) heater and a liquid PTC heater (PTC heater 37, which is used to heat air).  
It would be obvious to modify the method of Gurvich using the teachings of Flick and Oomura so that the heated air generator 304 of Gurvich is replaced by the PTC heater 37 of Oomura. It would be obvious to one of ordinary skill in the art to combine the refrences as such because this would be substituting one known element for another known element to obtain predictable results. The PTC heater 37 is a known device for heating air, and therefore it could be substituted for the heated air generator 304 of Gurvich with the expectation of performing the same purpose.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurvich and Gerard.
Regarding claim 12, Gurvich teaches a method (method 100), comprising: receiving a request (while Gurvich makes no reference to the manner of receiving a request, the portable disinfecting apparatus 300 of Gurvich must inherently include some means of receiving a request in order to start a disinfecting operation. For instance the powering and activating of the cleaning mode can reasonably be interpreted as such a request) for cleaning an interior (the interior space of the vehicle in FIG. 2A) to sanitize and precondition a cabin of a vehicle (step 106, the portable disinfecting apparatus 300 cleans the interior of a vehicle using heat to kill viruses and bacteria) by an input time; and upon waking the control system at the set time, first operating a heating, ventilation, and air conditioning (HVC) system of the vehicle in a first mode to sanitize the cabin of the vehicle (the disinfecting process at step 106) and then operating the HVAC system of the vehicle in a second mode to precondition the cabin of the vehicle (the cooling process at step 108).  
Gurvich fails to teach setting a time for waking a control system of the vehicle prior to the input time.
However, Gerard teaches setting a time for waking a control system of the vehicle prior to the input time (at step 106, the method of Gerard enters a scheduled time for a vehicle system to start up, and at step 112 the system starts up, including an HVAC system of the vehicle, paragraph 18).
It would be obvious to modify the method of Gurvich using the teachings of Gerard so that the portable disinfecting apparatus 300 may receive a scheduled time to start up before performing the disinfecting process. It would be obvious to one of ordinary skill in the art to combine the references as such because the system start scheduling of Gerard allows the portable disinfecting apparatus 300 of Gurvich to turn on and off depending on proximity to an activity, therefore saving electrical power by selectively activating the system only when it is needed.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurvich and Gerard as applied to claim 12 above, and further in view of Beaufrere.
Regarding claim 13, the combination of Gurvich and Gerard teach setting the time for waking the control system of the vehicle includes determining the time for waking the control system of the vehicle based on the input time (at step 106, the method of Gerard enters a scheduled time for a vehicle system to start up, and at step 112 the system starts up, including an HVAC system of the vehicle, paragraph 18).
Gurvich and Gerard fail to teach determining the time for waking the control system  of the vehicle based on projected ambient conditions  at the input time, and a desired preconditioning cabin temperature.  
However, Beaufrere teaches determining the time for waking the control system of the vehicle based on projected ambient conditions at the input time (the refrigerated trailer system 50 heats and cools an environment based on initial climate conditions of the environment, which, if the heting is started right away, are also the projected climate conditions), and a desired preconditioning cabin temperature (the minimum return air temperature 140).  
It would be obvious to modify the method of Gurvich using the teachings of Gerard and Beaufrere so that the portable disinfecting apparatus 300 of Gurvich, during the cooling step 106, cools until it reaches the minimum temperature of Beaufrere. It would be obvious to one of ordinary skill in the art to combine the references as such because the cooling process of Gurvich needs an end condition, and a lower temperature limit makes sense as an end condition.
Regarding claim 14, the combination of Gurvich, Gerard, and Beaufrere teach that the first mode comprises a heating cycle, a maintain cycle, and a cooldown cycle (step 106 of Gurvich), each of the heating cycle, the maintain cycle, and the cooldown cycle including HVAC system settings that are independent of the desired preconditioning cabin temperature (the settings of step 106 are concerned with disinfecting), and the second mode adjusts the HVAC system settings based on a current cabin temperature relative to the desired preconditioning cabin temperature (the cooling of step 108).  
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurvich, Gerard, and Beaufrere as applied to claims 13 and 14 above, and further in view of Flick.
Regarding claim 15, the combination of Gurvich, Gerard, and Beaufrere teach that the heating cycle comprises operating an electric heater (Gurvich heated air generator 304, which may be electric, paragraph 48) via electrical energy…to raise a temperature of the cabin to a maximum threshold temperature that is greater than the desired preconditioning cabin temperature (the target temperature of step 106 is high enough to kill bacteria, which is naturally much higher than a desired cabin temperature for humans), the maintain cycle comprises operating the electric heater via the electrical energy…to maintain the temperature of the cabin at or above the maximum threshold temperature for a threshold duration (step 106), and the cooldown cycle comprises deactivating the electric heater and operating an air conditioning compressor via the electrical energy received from the external power source to reduce the temperature of the cabin to a lower threshold temperature (Gurvich step 108 and Flick paragraph 64).   
Gurvich, Gerard, and Beaufrere fail to teach electrical energy received from an external power source.
However, Flick teaches electrical energy received from an external power source (external power source 37).
It would be obvious to modify the method of Gurvich using the teachings of Gerard and Beaufrere with Flick so that the portable disinfecting apparatus 300 of Gurvich receives power from the external power source of Flick. It would be obvious to combine the references as such because operating the portable disinfecting apparatus 300 via the external power source of Flick frees the apparatus from operating via energy stored in the vehicle. This would lessen the energy burden on the vehicle, which makes trips disconnected from an external power source.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurvich, Gutowski, Flick, and Chen (U.S. Patent Publication No. 20190091738).
Regarding claim 16, Gurvich teaches A vehicle system (paragraph 43, the disinfecting system), comprising:…a heating, ventilation, and air-conditioning (HVAC) system (portable disinfecting apparatus 300) including an electric heater (heated air generator 304)… a cabin (the interior space of the vehicle in FIG. 2A); a control system (while Gurvich does not explicitly disclose a control system, the system of Gurvich must inherently include some sort of control system to operate the disinfecting process)… that, when executed, cause the control system to: receive a schedule for operating in a vehicle cleaning mode (while Gurvich makes no reference to the manner of receiving a request, the portable disinfecting apparatus 300 of Gurvich must inherently include some means of receiving a request in order to start a disinfecting operation); and upon waking the control system at the set time and while the energy storage device is coupled to the external power source via the electrical energy transmission cable, operate in the vehicle cleaning mode using energy (step 106, the portable disinfecting apparatus 300 cleans the interior of a vehicle using heat to kill viruses and bacteria).
Gurvich fails to teach a powertrain; an energy storage device  selectively coupled to an external power source via an electrical energy transmission cable; a control system , including a plurality of control modules  communicatively coupled over a controller area network; and computer-readable instructions stored in non-transitory memory of one or more of the plurality of control modules that, when executed, cause the control system to: set a time for waking the control system from a sleep mode according to the schedule for operating in the vehicle cleaning mode; and operate in the vehicle cleaning mode using energy from the external power source.
However, Gutowski teaches a powertrain (the engine 33).
Gutowski fails to teach an energy storage device  selectively coupled to an external power source via an electrical energy transmission cable; a control system , including a plurality of control modules  communicatively coupled over a controller area network; and computer-readable instructions stored in non-transitory memory of one or more of the plurality of control modules that, when executed, cause the control system to: set a time for waking the control system from a sleep mode according to the schedule for operating in the vehicle cleaning mode; operate in the vehicle cleaning mode using energy from the external power source.
However, Gerard teaches setting a time for waking the control system from a sleep mode according to the schedule for operating in the vehicle cleaning mode (at step 106, the method of Gerard enters a scheduled time for a vehicle system to start up, and at step 112 the system starts up, including an HVAC system of the vehicle, paragraph 18).
Gerard fails to teach an energy storage device  selectively coupled to an external power source via an electrical energy transmission cable; a control system , including a plurality of control modules  communicatively coupled over a controller area network; and computer-readable instructions stored in non-transitory memory of one or more of the plurality of control modules that, when executed, cause the control system to: operate in the vehicle cleaning mode using energy from the external power source.
However, Flick teaches an energy storage device selectively coupled to an external power source (external power source 37) via an electrical energy transmission cable (the external power source 37 must inherently be connected to the rechargeable battery 32 by some means (e.g., an electrical cable));
Flick fails to teach ; a control system , including a plurality of control modules  communicatively coupled over a controller area network; and computer-readable instructions stored in non-transitory memory of one or more of the plurality of control modules.
However, Chen teaches ; a control system (the various modules of the vehicle 12) , including a plurality of control modules (the computer 14, the climate control system 30, the telematics module 34, etc.)  communicatively coupled over a controller area network (wireless communication network 72); and computer-readable instructions stored in non-transitory memory of one or more of the plurality of control modules (paragraph 35, the instructions stored in memory 42).
It would be obvious to modify the method of Gurvich using the teachings of Gutowski, Gerard, Flick, and Chen so that the portable disinfecting apparatus 300 is installed in a vehicle with the powertrain of Gutowski (e.g., for potential use of the heat generated by the powertrain), includes the energy storage device coupled to the external power source of Flick (e.g., to allow the apparatus 300 to operate without a power source or with a power source to conserve storage device charge), includes the plurality of connected modules of Chen throughout the vehicle, and has the functionality of scheduling a start up time for the system, as shown in Gerard. It would be obvious to one of ordinary skill in the art to combine the references as such for the following reasons. It would be obvious to combine Gurvich and Gutowski, because the presence of a powertrain would allow the portable disinfecting apparatus 300 to operate heating methods using the heat generated by the powertrain, thus increasing efficiency. It would be obvious to combine the Gurvich and Gerard because the scheduled start functionality of Gerard would allow the portable disinfecting apparatus 300 of Gurvich to conserve power when there is no scheduled operation. It would be obvious to combine Gurvich and Chen because including a number of processors throughtout the portable disinfecting apparatus 300 and the vehicle would allow interconnected communication between the various systems, thereby increasing efficiency (e.g., the portable disinfecting apparatus 300 could communicate with the powertrain to determine how much heat is produced by the powertrain and the portable disinfecting apparatus 300 respectively). 
Regarding claim 17, the combined apparatus of Gurvich, Gutowski, Gerard, Flick, and Chen teaches that to operate in the vehicle cleaning mode, the computer-readable instructions, when executed, cause the control system to:increase an amount of heat transferred to air provided to the cabin via the HVAC system while operating in the vehicle cleaning mode relative to a nominal climate control mode by activating the electric heater (Gurvich, the heated air generator 304, which may be electric) during a heating portion of the vehicle cleaning mode (step 106, the portable disinfecting apparatus 300 cleans the interior of a vehicle using heat to kill viruses and bacteria).

Allowable Subject Matter
Claims 8-10 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, at this time, prior art references have not been identified which teach  sequentially adjusting the position of the blend door to decrease the ratio of the hot air to the cold air provided to the delivery ducting over time; operating the delivery ducting in a panel mode in addition to the floor mode after a pre- determined duration has elapsed while operating the HVAC system to gradually reduce the temperature of the interior; and activating an air-conditioning compressor after the pre-determined duration has elapsed.  
Regarding claim 9, at this time, prior art references have not been identified which teach, after one of the lower threshold temperature and the second threshold duration is reached, operating the HVAC system to bring the temperature of the interior to a desired preconditioning cabin temperature.  
Regarding claim 10, at this time, prior art references have not been identified which teach that the desired preconditioning cabin temperature is a preprogrammed temperature received via user input.  
Regarding claim 18, at this time, prior art references have not been identified which teach that the computer-readable instructions, when executed, cause the control system to:operate the blower at maximum speed; turn off the air-conditioning compressor; adjust the blend door to the hot position; open the floor mode delivery duct; close the vent mode delivery duct; and close the panel mode delivery duct.  
Regarding claim 19, at this time, prior art references have not been identified which teach increasing an idle speed of the engine relative to the nominal climate control mode and turning off an engine cooling fan of the engine cooling system.  
Regarding claim 20, at this time, prior art references have not been identified which teach that the powertrain includes an electric motor, and to operate in the vehicle cleaning mode, the computer-readable instructions, when executed, cause the control system to: engage the electric motor against brakes of the vehicle during the heating portion of the vehicle cleaning mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM COE WEINERT whose telephone number is (571)272-6988. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 17123974. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WEINERT/Examiner, Art Unit 3762

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762